Appellant was convicted of the offense of murder and his punishment was assessed at confinement in the State Penitentiary for a term of five years.
The appeal bond found in the record is insufficient to authorize consideration of the appeal by this court, for the reason that it is not approved by the judge who tried the case.
Article 818, Code of Criminal Procedure, requires that the bond be approved by both the judge and the sheriff. See Boggus v. State, 130 Tex.Crim. Rep.; Hall v. State,130 Tex. Crim. 516; Bell v. State, 89 S.W.2d 995.
Appellant is granted 15 days from this date to perfect his appeal.
By reason of the insufficiency of the bond, the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.